      CASE 0:17-cv-00938-DWF-LIB Document 129 Filed 11/06/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

                                                                                 PLACEHOLDER FOR
                                                                                            DVD
DANIEL A. RASSIER; AND
RITA RASSIER,
                             Plaintiff(s)
v.                                                          Case Number: 17-cv-000938
JOHN SANNER, et. al.,
                             Defendant(s)



           This document is a Placeholder for the following item(s) which are filed in
                    conventional or physical form with the Clerk's Office.

        DO NOT USE THIS PLACEHOLDER TO FILE A SEALED DOCUMENT.
               FOR SEALED DOCUMENTS, SEE LOCAL RULE 5.6.


This filing was not e-filed for the following reason(s):

☐ Voluminous Document (The document number of the order granting leave to file a voluminous
document conventionally is required): Enter Doc. #

☒ Physical Object (description): DVD

☐ Non Graphical/Textual Computer File (audio, video, etc.) on CD or other media: Enter
Description

☐ Other (description): Enter Description


File this Placeholder in ECF in place of the item filed conventionally. File a copy of this Placeholder and
           a copy of the NEF with the Clerk's Office along with the conventionally filed item(s).




                                                                                            Form Updated 02/02/2017
